Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
	
Double Patenting
The terminal disclaimer filed on 2/23/2021 has been reviewed and is accepted/approved.

Allowable Subject Matter
Claims 1-11 are allowed.
Applicant's arguments, see REMARKS, page 7, filed 12/15/2020, with respect to independent Claim 1, in part, “a method comprising: monitoring a number of consumed capsules in the beverage preparation machine and automatically determining a type of each of the consumed capsules,
submitting the number of consumed capsules and the type of each of the consumed capsules to the server; and
initiating through the server a service functionality depending on the number of consumed capsules and the type of each of the consumed capsules.“ have been fully considered and are persuasive. The combination of Peters et al in view of Hart is not sufficient to render the claims prima facie obvious. Examiner can find no motivation to modify Peters to obtain the claimed invention. Furthermore, to modify Peters to obtain the claimed invention would require impermissible hindsight. Additionally, to modify Peters to obtain the claimed invention would destroy the workability of Peters. claims 1-11 is indicated because the prior arts of record do not show or fairly suggest the claimed limitations as set forth above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KET D DANG whose telephone number is (571)270-7827.  The examiner can normally be reached on Monday - Thursday 7:30 am 4:30 pm; Friday 7:30 am -11:30 am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dana Ross can be reached on 571-272-4480.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  
/KET D DANG/Examiner, Art Unit 3761

/DANA ROSS/Supervisory Patent Examiner, Art Unit 3761